In a family offense proceeding pursuant to Family Court Act article 8, Teresa Bhanote appeals from an order of the Family Court, Queens County (Heffernan, J.), dated September 20, 2004, which, after a hearing, dismissed her petition for an order of protection against Kuldip R. Bhanote.
Ordered that the order is reversed, on the law and the facts, with costs, the petition is reinstated, and the matter is remitted to the Family Court, Queens County, for a dispositional hearing and the entry of an appropriate order of disposition.
Contrary to the Family Court’s determination, the petitioner established, by a fair preponderance of the evidence, that the respondent committed acts constituting harassment in the second degree and disorderly conduct, warranting the issuance of an order of protection against him (see Family Ct Act § 812 [1]; § 832; Penal Law § 240.26 [3]; § 240.20; Matter of Clarke v Clarke, 8 AD3d 375 [2004]; Matter of Pesce v Pesce, 223 AD2d 647 [1996]). Accordingly, the matter is remitted to the Family Court for a dispositional hearing and entry of an appropriate dispositional order (see Family Ct Act §§ 833, 841 [d]; § 842). Cozier, J.P., S. Miller, Rivera and Fisher, JJ., concur.